Citation Nr: 0334342	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  98-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for 
neurocysticercosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran's neurocysticercosis is manifested by memory 
impairment, and he is only partially oriented to time place 
and person.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
criteria for a 100 percent evaluation for neurocysticercosis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.20, 4.31, 
4.88b, Diagnostic Code 6320-9301(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A letter from a VA Staff Physician dated January 1998 
indicated that the veteran had a diagnosis of cysticercosis 
of the brain.  It was noted that this was a parasite that was 
endemic to Japan or was endemic at the time of the veteran's 
service.  

At his March 1998 VA examination, the veteran reported that 
he was stationed in Japan.  He indicated he was hospitalized 
in May 1997 for neurologic complaints and an MRI of the brain 
was done at the time and revealed cysticercosis.  The 
examiner noted that the veteran was a poor historian and he 
was not able to give a history whether he had a stroke or 
seizures at that time.  Upon review of the claims file, the 
examiner indicated that it was evident that the veteran had a 
long-standing established diagnosis of multiple sclerosis and 
was receiving medical care from a neurologist in Phoenix, 
Arizona, since 1981.  The veteran thought he could have been 
infested from the contaminated water in Japan.  He denied 
eating raw or undercooked pork.  He did eat rarely cooked 
beef on several occasions.

In an addendum dated May 1998, the examiner indicated that 
there were multiple foci of non-enhancing intense signal and 
hypointensity all measuring 8 mm or less, bilateral within 
the para ventricular white matter as well as within the 
cortex, disseminated through both cerebral hemispheres.  
Primary differential consideration of hat of cysticercosis.  
In context of the veteran's clinical history of renal cell 
carcinoma, however, a typical hemorrhagic renal metastatic 
disease would also be a consideration.  There was no 
discernible mass effect or any significant surrounding edema.  
There was a small left posterior frontal (middle cerebral 
artery distribution) subacute infarction.  No other abnormal 
densities, mass effects, or ventriculo cisternal 
abnormalities were seen.  The examiner noted that in his 
opinion, the veteran's cysticercosis was inactive and had 
been asymptomatic and the MRI report was not conclusive of 
cysticercosis the differential being metastatic renal cell 
carcinoma of the brain.

A letter from a VA Staff Physician dated July 1998 indicated 
that the veteran's condition was infection by the parasite 
cysticercosis.  The infection was in the brain.  It was noted 
that the veteran had memory loss and some general 
deterioration of mental functions.

At his November 1998 RO hearing, the veteran testified that 
he had continual pain in the cervical area of his spine, 
memory loss, muscle pain, and generalized fatigue.  The 
veteran indicated that he had just been diagnosed with 
neurocysticercosis in 1997.  The veteran's friend indicated 
that he could not do much around the house and got fatigued 
and breathless walking up the stairs.  The veteran indicated 
that he was initially misdiagnosed and was being treated for 
multiple sclerosis.  He stated that he was diagnosed with 
multiple sclerosis based on his neurological evaluations.

A letter from a VA physician dated February 1999 indicated 
that MRI findings done in January 1999 had the appearance of 
vesicular stage, stage I intra parenchymal and intracisternal 
cysts such as that seen with cysticercosis.  The examiner 
indicated that anti cysticercosis antibody was less than 0.90 
the ref. range, which indicated antibody not detected.  It 
was noted that it was not possible to differentiate between 
an infestation from pork, beef, or fresh fish.  
Neurocysticercosis was known to be asymptomatic for many 
years.  It was as likely as not that the veteran's condition 
of neurocysticercosis was caused by drinking contaminated 
water.

A July 1999 VA neurology progress note indicated that the 
veteran had a complicated history, which began following his 
discharge from the army when he noticed that his upper and 
lower extremities were weak.  He continued to have a waxing 
and waning course of weakness and numbness and was eventually 
misdiagnosed with multiple sclerosis.  It was noted that the 
veteran had a cerebral vascular accident (CVA) 2 years ago, 
which left him with an expressive aphasia.  The veteran was 
found to have multiple scattered calcifications compared with 
inactive granulomatous disease on CT scan and was referred to 
neuro.  The examiner indicated that since the veteran's last 
visit he was tested for cysticercosis and the assay was (-).  
However, infectious disease felt that it was still very 
possible that the veteran did have cysticercosis, which was 
now inactive and did not require treatment at the time.  The 
veteran recently had neuropsychiatric testing which showed 
moderate memory impairment with retrieval, verbal fluency and 
receptive language.  The veteran reported numbness in his 
arms and legs.  He indicated that these symptoms have not 
changed since his last visit.

A letter dated August 1999 from a VA physician from the 
Infectious Diseases Section, indicated that the veteran's MRI 
findings were most consistent with neurocysticercosis of the 
brain and spinal cord.  It was noted that the lesions were 
calcified and healed without evidence of active cystic 
disease that would require antibiotic therapy.  The examiner 
indicated that the veteran's serum titers for 
neurocysticercosis were negative, but this would not be 
inconsistent with a diagnosis of inactive disease of the 
brain and spinal cord parenchyma.  It was also noted that the 
veteran was under the care of a private neurologist for many 
years and the initial diagnosis was felt to be multiple 
sclerosis in the days prior to the advent of MRI.

In a September 1999 VA report of findings from a 
neuropsychological examination, the examiner indicated that 
the veteran was experiencing moderate impairment with his 
memory (especially with retrieval of information), verbal 
fluency, receptive language, abstract problem solving, 
reasoning, and shifting mental set.  In contrast, attention, 
naming, visual spatial skills, common sense reasoning, and 
verbal abstraction were within functional limits.  The 
examiner noted that this "patchy" pattern of deficits was 
most consistent with a dementing disorder resulting from a 
history of separate lesions, especially in the frontal and 
temporal regions of the brain.  However, a primary 
progressive dementing disorder could not be entirely ruled 
out.  The examiner indicated that the veteran's 
neurocysticerosis might also be responsible for the observed 
deficits, although it was unclear how much of a contribution 
this condition was making at this time.  Furthermore, there 
was also the potential for the veteran's regimen of 
medications to produce adverse effects that might interfere 
with his cognition.  

A report from the University of Michigan Hospitals dated 
August 2000 rendered diagnoses of chronic neurocysticercosis; 
left-sided cerebrovascular accident; myocardial infarction 
time 2 with coronary artery disease; chronic obstructive 
pulmonary disease.  The examiner noted that it was not 
possible for a stroke to cause neurocysticercosis.  Although 
neurocysticercosis might, in acute phase, be a risk factor 
for stroke, it was unlikely to precipitate a stroke 50 years 
later.  The examiner indicated that the veteran certainly had 
multiple other risk factors for CVA, including a stroke in 
his mother, cigarette smoking over the past 50 years, 
hypertension, hypercholesterolemia, and 2 prior MIs.  
Therefore, the examiner could not associate his 
neurocysticercosis with his CVA.  The examiner was unable to 
tell at that point whether his neurological symptoms were 
caused by the prior neurocysticercosis and what was caused by 
the more recent CVAs.  The examiner recommended no change in 
the veteran's treatment.  

At his November 2000 VA examination, the veteran reported his 
diagnosis of neural cysticercosis in 1996, which was 
misdiagnosed as multiple sclerosis prior to that time.  In 
1996, he indicated that while being investigated he was told 
that he had a stroke and he had not been aware that this had 
occurred.  Later, he sustained a stroke also in 1996 in which 
he had partial paralysis and was hospitalized at the VAMC for 
three weeks.  He had a residual impairment of difficulty with 
his speech and gait and received speech and had a loss of 
vision in the left eye for which he was hospitalized at the 
VAMC for five days.  He stated the he had residual visual 
impairment in his left eye.  

The examiner was asked to differentiate what symptoms were 
due to the veteran's neural cysticercosis and his stroke.  As 
far as the stroke, the examiner indicated, it was evident 
that the veteran's speech impairment was due to the stroke, 
it was also evident that the stroke did affect the use of his 
limbs and at this time this minimally represented 
neurologically.  As far as the symptoms of the neural 
cysticercosis, which apparently was misdiagnosed as multiple 
sclerosis in 1980, the examiner indicated that it was 
impossible for any physician to make statements with regard 
to what symptoms were present at that time without having 
examined the veteran in 1980 and thereafter.  It was very 
probable that the veteran had significant symptomatology but 
there was no way a physician could confirm this unless he 
personally examined the veteran during that period of time.

A report from the November 2000 VA examiner dated May 2001 
indicated that the veteran's MRI clearly demonstrated 
neurocysticercosis and there is no MRI evidence of multiple 
sclerosis.  The examiner indicated that the stroke sustained 
by the veteran was related to vascular disease, not 
neurocysticercosis.  All symptoms related to previous 
diagnosis of multiple sclerosis were a result of 
neurocysticercosis.  The left sided neurological findings 
were related to the stroke.

At his October 2002 VA examination, the examiner diagnosed 
the veteran as status post stroke.  The examiner indicated 
that the veteran's present symptoms including impaired speech 
and impaired gait were related to the stroke and not to 
neurocysticercosis.  The examiner noted that the only 
symptoms that might be related in part to neurocysticercosis 
was the memory impairment and this would only be partial 
since the main portion of it had occurred since his stroke.  

Social Security Administration records from the 1980s show 
the veteran with the primary diagnosis of multiple sclerosis.

At his August 2002 RO hearing, the veteran testified that he 
was initially diagnosed with multiple sclerosis in 1982 and 
was treated for those symptoms as if he had multiple 
sclerosis.  He indicated that he had his stroke first and 
then he was diagnosed with neurocysticercosis.

Criteria

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable in the instant case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

It is noted that the RO has provided the veteran with express 
notice of the provisions of the VCAA in a supplemental 
statement of the case dated March 2001, in which it provided 
the veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The 
supplemental statement of the case informed the veteran that 
he needed to respond to VA within one year from the date the 
supplemental statement of the case was issued with 
information regarding the medical records or other supportive 
evidence he desired to have VA obtain for him.  During the 
course of the appeal the case of Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), was decided by the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit").  The Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  It is observed in this case that the 
veteran was issued with notice of the duty-to-assist 
provisions of the VCAA in March 2001 and given a year to 
respond in accordance with 38 U.S.C.A. § 5103.  Because the 
information given to the veteran was based on 38 U.S.C.A. 
§ 5103, and not on 38 C.F.R. § 3.159, he was not given 
misleading information.

In conclusion, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
for entitlement to a compensable evaluation for 
neurocysticercosis and has been provided one year from March 
2001 to submit such evidence.  A review of the claims file 
also shows that VA has conducted reasonable efforts to assist 
him in obtaining evidence necessary to substantiate his claim 
during the course of this appeal.  He also has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate this 
claim, and he has been notified of VA's efforts to assist 
him.  (See Quartuccio v. Principi, 16 Vet. App. 183 (2002)).  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim for entitlement to a 
compensable evaluation for neurocysticercosis.  For these 
reasons, further development of this issue is not necessary 
to meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The standard of review 
for cases before the Board requires that when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a (claimant) need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. at 
54.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service connected neurocysticercosis has been 
rated by analogy under the provisions of 38 C.F.R. § 4.88b, 
Diagnostic Code 6320.  Under that Diagnostic Code, a 100 
percent rating is warranted for parasitic diseases that are 
not otherwise specified and are currently active.  
Thereafter, the residuals such as spleen or liver damage are 
rated under the appropriate systems.

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Dementia due to infection is rated under Diagnostic Code 
9301.  The applicable diagnostic criteria for rating mental 
disorders provide that a zero percent rating is warranted 
where a disorder has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication. A 10 percent rating is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or where the symptoms are controlled by continuous 
medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events). A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships. The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.


Analysis

The veteran in this case has a complicated medical history 
that includes a stroke as well as neurocysticercosis.  
Although it is clear he is seriously disabled, his disability 
has been attributed primarily to his stroke rather than his 
service-connected neurocysticercosis.  The record includes 
many pages of treatment and examination reports, but none of 
these reports provides an adequate basis for separating the 
symptoms of the veteran's stroke from his service-connected 
disability.  According to the report of the VA examination of 
1999, for example, the examiner found that neurocysticercosis 
might be responsible for some of the veteran's neurological 
deficits, but the degree of contribution was unclear.  
Similarly, it was noted in a report from the University of 
Michigan, dated in August 2000, that neurological symptoms 
caused by the veteran's neurocysticercosis could not be 
distinguished from symptoms caused by his cerebral vascular 
accident.   And finally, when the veteran was examined at a 
VA facility in November 2000, it was noted that he probably 
had significant symptomatology--particularly memory loss-- 
resulting from his neurocysticercosis, but it was unclear 
what part of the memory loss was attributable to the service-
connected disability.

The record is clear in showing that the veteran has 
diasability, especially in the form of memeory loss, that is 
attributable to his service-connected disability, but the 
service-connected memory loss cannot be distinguished from 
that part of the memory loss that is attributable to the 
veteran's nonservice-connected stroke.  Under these 
circumstances, the veteran must be given the benefit of the 
doubt.  Acordingly, the service-connected neurocysticercosis 
will be rated based on the current degree of mental 
deficiency caused by memory loss.

Under the criteria for rating dementia found in Diagnostic 
Code 9301 and 9440, a 100 percent rating is warranted where 
there is total occupational impairment due to such symptoms 
as disorientation to time and place or for memory loss for 
close relatives or for the person's own occupation.  Although 
it is not clear the veteran's current memory loss completely 
matches the criteria for the 100 percent rating, the VA 
examination report of October 2002 shows that the veteran has 
memeory loss attributable to his service-connected disability 
and he is only partly oriented to time place and person.  As 
the veteran is only partly oriented to time place and person, 
the current manifestations of disability approximate the 
criteria for a 100 percent rating more closely than they 
approximate the criteria for a 70 percent rating.  Therefore, 
under the provisions 38 C.F.R. § 4.7, the 100 percent rating 
must be applied.

ORDER

Entitlement to a 100 percent evaluation for 
neurocysticercosis is granted.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



